In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-367 CR

____________________


JORGE AVILA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 67944




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Jorge Avila, to withdraw
his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally, acting pro se following withdrawal of appellate counsel after filing a brief
which certifies counsel could find no arguable error upon which to base an appeal.  No
opinion has issued in this appeal.  The appellant requests immediate issuance of the
mandate.  Tex. R. App. P. 18.1(c).
	The motion to withdraw as counsel is GRANTED.  Jorge Avila is enrolled pro se. 
It is further ORDERED that the motion to withdraw notice of appeal be GRANTED and
the appeal is therefore DISMISSED.  The Clerk of the Court shall forward a duplicate
copy of this Order to the clerk of the court in which the notice of appeal was filed.  The
mandate shall issue immediately.
								PER CURIAM

Opinion Delivered March 20, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.